Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 1 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 2 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 3 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 4 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 5 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 6 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 7 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 8 of 9
Case 19-51353-pwb   Doc 23   Filed 02/20/19 Entered 02/20/19 15:44:00   Desc Main
                             Document     Page 9 of 9
